Bibiloni v Rhea (2014 NY Slip Op 05362)
Bibiloni v Rhea
2014 NY Slip Op 05362
Decided on July 17, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 17, 2014Gonzalez, P.J., Tom, Saxe, Freedman, Manzanet-Daniels, JJ.


11785 400273/13

[*1] In re Emilio Bibiloni, Petitioner,
vJohn B. Rhea, etc., et al., Respondents.
Weil Gotshal & Manges LLP, New York (Robert Brown of counsel), for petitioner.
Kelly D. MacNeal, New York (Andrew M. Lupin of counsel), for respondents.
Determination of respondent New York City Housing Authority (NYCHA), dated October 10, 2012, which terminated petitioner's public housing tenancy, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County (Michael D. Stallman, J.), entered May 14, 2013), dismissed, without costs.
Respondent's determination that petitioner engaged in illegal drug activity, in violation of the lease and applicable federal regulations, is supported by substantial evidence and constitutes grounds for termination of his tenancy (see Matter of Coleman v Rhea, 104 AD3d 535 [1st Dept 2013], lv denied 21 NY3d 857 [2013]; Matter of Chandler v Rhea, 103 AD3d 427 [1st Dept 2013]). Under the circumstances, the penalty of termination does not shock one's sense of fairness (see Matter of Hill v New York City Hous. Auth., 111 AD3d 462 [1st Dept 2013]); Matter of Chandler, 103 AD3d at 427; Matter of Rodriguez v New York City Hous. Auth., 84 AD3d 630 [1st Dept 2011]), notwithstanding the hardships that might result from termination of his tenancy.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 17, 2014
CLERK